Citation Nr: 1451875	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  06-25 852	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for status-post patellofemoral syndrome of the left knee (left knee disability).

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of partial lateral meniscectomy of the right knee (right knee disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1995.  This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In an October 2011 decision, the Board granted an initial evaluation of 10 percent for the Veteran's service-connected partial lateral meniscectomy of the right knee and patellofemoral syndrome of the left knee, but denied an evaluation greater than 10 percent for these disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a June 2012 Order granting a June 2012 Joint Motion for Partial Remand (JMR), the Veteran's appeal was vacated and remanded to the Board for additional development.

In April 2013, the Board noted the findings in the JMR that the prior VA examinations of the knees in November 2006 and August 2010 were inadequate because they did not provide sufficient details related to pain and functional loss of the Veteran's knees and remanded this case to the RO for additional development.

This case was remanded by the Board in April 2013 in order for the RO to obtain additional medical evidence pursuant to the June 2012 JMR.  The evidence of record indicates that a VA evaluation was scheduled for July 2013 and the Veteran was notified of the scheduled examination.  He did not report for this evaluation.  According to a letter from the Veteran, which was received by VA in August 2013, he had called the local RO on the Monday prior to his Thursday examination to reschedule the afternoon examination because he worked in the afternoon and could not miss work.  He was told that someone from VA would get back to him, but the only response was an automated call from VA in which he was told that VA was having problems with the scheduling system and that his decision to cancel his appointment might not get into the system.  He expressed a desire to attend a future VA knee evaluation in the morning.  Consequently, the Board remanded this case again in October 2013 for a current evaluation of the Veteran's knees in accordance with the April 2013 remand.  

A VA evaluation of the knees was conducted in March 2014, and a March 2014 rating decision granted a temporary total rating for the right knee based on surgery and other treatment necessitating convalescence from January 21, 2011 through February 28, 2011, with the prior 10 percent rating restored beginning March 1, 2011.

As a VA evaluation of the knees was conducted in March 2014, there has been substantial compliance with the October 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The Veteran testified at a travel board hearing before the undersigned at the RO in December 2007, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  Range of motion of each leg was from 0 to at least 120 degrees on VA examinations in August 2004, October and November 2006, and March 2014.

2.  VA examination on November 6, 2006 revealed bilateral knee symptoms that had a significant occupational effect, with decreased mobility, problems with lifting and carrying, and pain; symptoms on VA examination in August 2010 also caused lack of stamina and weakness or fatigue.

3.  VA knee evaluation on March 24, 2014 did not show occupational impairment.
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for left knee disability prior to November 6, 2006 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5099-5024 (2006).

2.  The criteria for an initial evaluation of 20 percent, but no higher, for left knee disability from November 6, 2006 through March 23, 2014 are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5099-5024 (2013).

3.  The criteria for an initial evaluation in excess of 10 percent for left knee disability beginning March 24, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5099-5024 (2014).

4.  The criteria for an initial evaluation in excess of 10 percent for right knee disability prior to November 6, 2006 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5099-5024 (2006).

5.  The criteria for an initial evaluation of 20 percent, but no higher, for right knee disability from November 6, 2006 through March 23, 2014 are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5099-5024 (2013).

6.  The criteria for an initial evaluation in excess of 10 percent for right knee disability beginning March 24, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5099-5024 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in April 2004, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for bilateral knee disability by rating decision in March 2005.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims on appeal.

The April 2004 letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in an August 2010 letter of the criteria for assignment of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence of record includes VA treatment records, VA examination reports, and statements on appeal.  There is no indication that there is outstanding available evidence that is pertinent to the appeal.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There are several pertinent VA evaluation reports of the Veteran's knees on file, with the most recent in March 2014.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2014 VA examination in this case is adequate, as it provides the symptomatology of the disabilities at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his December 2007 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the December 2007 travel board hearing, the Veteran's representative, Disabled American Veterans, and the undersigned VLJ asked the Veteran questions about his knee disabilities.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  The case was subsequently remanded for additional development.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claims

The Veteran contends that his knee disabilities are more severe than currently evaluated.  

Service connection for disability of each knee was initially granted by rating decision in March 2005, and an initial noncompensable evaluation was assigned for each knee effective January 23, 2004 under Diagnostic Codes 5099-5024.  The Veteran timely appealed the assigned ratings.  A June 2011 rating decision granted a 10 percent rating for right knee disability effective August 18, 2010.  A November 2011 rating decision granted a 10 percent rating for left knee disability effective January 23, 2004 and assigned January 23, 2004 as the effective date for the 10 percent rating for the right knee disability.  A March 2014 rating decision granted a temporary total disability rating for the Veteran's right knee disability effective from January 21, 2011 through February 28, 2011, with a 10 percent rating effective again on March 1, 2011.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Pertinent to a claim for an increased rating, lay testimony is competent when it  describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.).

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2014).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2014).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2014). 

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2014).  The hyphenated diagnostic code in this case indicates that an unlisted musculoskeletal disability, under Diagnostic Code 5099, was the service-connected disability, and tenosynovitis, under Diagnostic Code 5024, was a residual condition.

Tenosynovitis, Diagnostic Code 5024, is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which in turn is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

According to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2014) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

The Veteran complained on VA evaluation of the knees in August 2004 of pain, weakness, and stiffness, mainly on the left.  The Veteran said that he did not have a problem except for overuse.  Range of motion of the knees was from 0 to 140 degrees without pain.  There was no locking or instability.  There was decreased knee and ankle jerks on the left.  There was no loss of muscle function.  X-rays of the knees were unremarkable.  

An October 2006 medical report from OAA Orthopaedic Specialists reveals that the Veteran complained of tenderness in the lateral and medial joint lines, especially in the posterior horn región.  There was mild tenderness in the left knee but no instability.  Range of motion was from 0 to 130 degrees.  The impression was bilateral knee pain.

A VA evaluation of the knees, including review of the record, was conducted on November 6, 2006.  The Veteran complained of giving way, instability, pain, stiffness, and weakness.  He did not have episodes of dislocation, subluxation, or locking.  He complained of weekly flare-ups.  It was reported that the Veteran was able to stand for 15-30 minutes and able to walk more than 1/4 mile but less than a mile.  Bilateral range of motion was from 0 to 140 degrees with pain on extensión from 0 to 19 degrees.  There was no additional limitation of motion after repetitive testing.  X-rays of the knees were unremarkable.  It was reported that an October 2004 MRI of the knees was unremarkable.  The diagnoses were status post meniscal tear, tendonitis, on the right; and tendonitis on the left.  It was noted that the Veteran's knee disabilities caused decreased mobility, problems with lifting and carrying, and pain.  The disabilities had a severe effect on sports and recreation and a moderate effect on exercise; the effect on other activities of daily living was no more than mild.

The Veteran testified at his December 2007 travel board hearing that he was taking pain medication for his knees, that he had pain and instability of the knees, that he had been issued orthopedic braces for his knees, that he could not do extensive heavy lifting, and that he had difficulty going up and down stairs.

The Veteran complained on VA evaluation in August 2010 that his knees had gotten worse since the last VA evaluation.  It was noted that the examiner had reviewed the record.  The Veteran complained of knee instability, pain, weakness, and decreased speed of joint motion.  He noted moderate flare-ups every 2-3 weeks for 1-2 days at a time.  He was able to walk more than 1/4 mile but less than a mile.  He used orthotic inserts and a brace.  On physical examination, his gait was noted to be normal.  There was no instability or crepitation.  Bilateral range of motion was from 0 to 120 degrees with objective evidence of pain on motion.  There was no additional functional impairment after repetitive testing.  X-rays of the knees revealed a possible stress fracture of the right proximal tibia and a normal left knee.  A bone scan of the lower extremities was normal.  The disabilities had a significant effect on the Veteran's occupation, causing decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain.  The disabilities had a severe effect on sports and recreation and a moderate effect on exercise; the effect on other activities of daily living was no more than mild.

In response to a Board remand, a VA evaluation of the knees was obtained on March 24, 2014, which included review of the record.  It was reported that flare-ups did not impact functioning of the knees or lower legs.  Range of motion was from 0 to 120 degrees without objective evidence of painful motion in either knee.  He was able to perform repetitive testing without additional loss of motion or function.  There was no loss of muscle strength or instability.  There was tenderness or pain to palpation in the joint line or soft tissues of the left knee.  X-rays of the left knee were normal.  The Veteran had a history of a right meniscectomy in 2011 without residuals.  It was noted that the Veteran worked full time as an electrician, and the examiner concluded that the Veteran's knee disabilities did not impact his ability to work.  The diagnosis was bilateral patellofemoral syndrome of the knee.  This examination showed improvement in the Veteran's knees in that the previous examinaiton in 2006 had indicated some functional limitation such as decreced mobility, difficulty lifting, and severe effect on sports and recreation.  The 2014 examination, by contrast, did not identify any of those functional limitations in in fact, inidcated that there was no functional impairment of the knees.

To warrant an increased rating of 20 percent for disability of either knee under the applicable diagnostic codes, there would need to be evidence of limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  Because the range of motion findings during the appeal period discussed above shows range of motion of each leg from 0 to at least 120 degrees, a rating in excess of 10 percent is not warranted for either flexion or extension of either knee under the schedular criteria for limitation of motion.  Additionally, because there is no evidence of ankylosis, instability, subluxation, dislocation of semi-lunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5262.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although no problem other than pain was reported on evaluations in August 2004 and October 2006, it was reported on VA examination on November 6, 2006 that the Veteran's symptoms had a significant effect on his occupational functioning, with decreased mobility, problems lifting and carrying, and pain.  A significant effect on occupational functioning was also found on VA evaluation in August 2010, with the Veteran having problems with decreased mobility, lifting and carrying, lack of stamina, weakness or fatigue, and pain.  However, when evaluated by VA on March 24, 2014, there was no additional functional impairment after repetitive testing, and the examiner concluded that the Veteran's knee disabilities did not impact on his ability to work as an electrician.

Based on these findings, the Board concludes that the Veteran's knee symptomatology more nearly approximates the criteria for an increased initial rating of 20 percent for each knee, effective from November 6, 2006 through March 23, 2014, in accordance with the factors discussed in DeLuca.  A rating in excess of 20 percent is not warranted for either knee during the appeal period, other than during the period in 2011 when the Veteran was assigned a 100 percent rating for the right knee related to surgery, because there is no evidence of limitation of flexion to 15 degrees or limitation of extension to 20 degrees and no loss of strength or instability in either leg.

A rating in excess of 10 percent is not warranted from March 23, 2014 to the present becuase the evidence establishes that during that time period the Veteran's knee disabilities did not meet the criteria for a rating in excess of 10 percent.  The March 2014 VA examination showed pain free range of motion of the knees form 0 to 120 degrees with no impact based on flare ups or repetative motion, no objectives evidence of pain on motion, no functional impairment, no occupational impacto n the Vetern's job as an electrician.

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257 (2012).  In this case, however, there is no medical evidence of knee instability.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Observing that it is the Board's responsibility to evaluate the probative value of all evidence presented).  Consequently, separate compensable evaluations are not warranted for instability and loss of motion of either knee.   

As neither limitation of flexion nor limitation of extension of either knee is severe enough, by itself, to warrant a compensable evaluation under the rating schedule, a higher rating is also not warranted for either knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

The Board has taken the lay statements on file into consideration in this case.  The Veteran is competent to report subjective symptoms related to his service-connected disabilities.  The lay statements are credible to the extent that they involve observable symptoms, such as musculoskeletal pain.  The lay statements have been considered in this case; in fact, increased ratings have been assigned for each knee.  

The Board has also considered whether any of the disabilities at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

The schedular evaluations in this case are adequate.  A rating in excess of that assigned is provided in the rating schedule for the service-connected disabilities at issue, but the medical evidence reflects that the disabilities do not show the symptomatology warranting a higher rating.  See 38 C.F.R. § 4.1 (2014).  Increased ratings have been granted based on the factors discussed in DeLuca, as noted above.  There is also no evidence of frequent periods of hospitalization due to any service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for bilateral knee disability during the appeal period pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board also notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record or the appellant.  In this case, the appellant has not filed a claim for TDIU, and such has not been raised by the record.  In fact, it was noted on VA evaluation in March 2014 that the Veteran is working full time as an electrician.  Consequently, a TDIU issue is not before the Board.  The benefit-of-the-doubt rule has been applied in this case, as discussed above.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for left knee disability prior to November 6, 2006 is denied.

Entitlement to an initial rating of 20 percent for left knee disability from November 6, 2006 through March 23, 2014 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for left knee disability beginning March 24, 2014 is denied.

Entitlement to an initial evaluation in excess of 10 percent for right knee disability prior to November 6, 2006 is denied.

Entitlement to an initial rating of 20 percent for right knee disability from November 6, 2006 through March 23, 2014 is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for right knee disability beginning March 24, 2014 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


